


Exhibit 10.3


Leave of Absence Agreement
This Leave of Absence Agreement (the “Agreement”) sets forth the agreement
between salesforce.com, inc. (“Company”) and George Hu (“Executive”) with
respect to the Executive’s personal leave of absence (“LOA”) from the Company.

Terms
1.
Start Date. Executive’s first day of LOA will be December 2, 2014.

2.Employment Status. The Company will continue as Executive’s employer during
the LOA, although Executive shall have no day-to-day employment-related
responsibilities to the Company during the LOA.
3. Equity Awards. In accordance with the Company’s personal leave of absence
policy, Executive will continue to vest in his outstanding equity awards
(“Equity”), during the first 31 days of LOA only (vesting through January 2,
2015). After such time, Equity vesting will be suspended until Executive returns
to active employment with the Company.
4.Benefits. The Company will continue Executive’s current medical, dental and
vision benefits and Executive’s life insurance policy during the LOA.
5.Salary. Executive’s salary will be discontinued as of the first day of LOA.
6.Bonus. The Company will pay Executive a pro-rated (approximately 10/12th of
the amount otherwise payable) Kokua Plan Bonus (“Bonus”) in calendar year 2015.
The amount of the Bonus shall be determined based on the same funding level
multiplier applied to the Company’s Section 16 officers, without further
individual discretionary adjustment by the Company’s Compensation Committee. The
Bonus shall be paid in accordance with the Company’s standard practice for and
at the same time as the Section 16 officers, which is expected to be on or
about March 31, 2015, but in all cases before April 15, 2015, except in the
event that Executive’s employment is terminated by the Company during the LOA
before payment of the bonus, in which case, to the extent required to comply
with IRC § 409A of the Internal Revenue Code of 1986, as amended and the final
regulations and official guidance thereunder (“Section 409A”), an amount equal
and in lieu of the bonus will be paid six months and one day after Mr. Hu’s
employment is terminated.
7.Section 16 Status and Change in Control. Effective the first day of the LOA,
Executive will no longer be a Section 16 officer. Executive’s change-in-control
agreement will remain unchanged and in effect during the LOA.
8.Return to Active Employment. If Executive does not return to active employment
with the Company by June 2, 2015, Executive will be considered terminated from
employment with the Company for all purposes, including under all equity plans,
and June 2, 2015 shall be Executive’s final day of employment for all purposes.




--------------------------------------------------------------------------------




9.Section 409(a). It is intended that this Agreement comply with, or be exempt
from, Section 409A  and any ambiguities or ambiguous terms herein will be
interpreted to so comply and/or be exempt from Section 409A.  The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition under
Section 409A prior to actual payment to Executive.
GEORGE HU
Dated: November 24, 2014    By      /s/ George Hu    
George Hu
SALESFORCE.COM, INC.
Dated: November 24, 2014    By /s/ Burke Norton    
Burke Norton
Executive Vice President and
Chief Legal Officer




